—Appeal by defendant from two judgments of the County Court, Suffolk County (Cannavo, J.), *455both rendered June 2, 1982, convicting him of robbery in the first degree, assault in the second degree and unauthorized use of a motor vehicle in the second degree, upon jury verdicts, and imposing sentences.
Judgments affirmed.
Defendant’s admissions and confessions were not taken in violation of his right to counsel. Under the circumstances of this case, the police cannot be charged with actual or constructive knowledge that defendant was represented on a pending unrelated charge. (See People v Bartolomeo, 53 NY2d 225; People v Servidio, 54 NY2d 951.) We have considered defendant’s remaining contentions and find that they do not mandate reversal. Thompson, J. P., O’Connor, Niehoff and Boyers, JJ., concur.